Citation Nr: 0330828	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to an evaluation in excess of 10 percent for 
low back pain with mild deformity of vertebra L1.  

3.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

On April 14, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that Dr. Auer, 
located in Trevor City, Michigan, treated 
the veteran for hemorrhoids during the 
period from 1981 to 1983.  The veteran 
was previously asked to complete and 
submit releases for these records within 
30 days.  Please ask him again to 
complete and submit the appropriate 
releases, notifying him that he has one 
year to submit the information.  Make 
arrangements to obtain the veteran's 
records of treatment for hemorrhoids.

2.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an orthopedic 
examination by an orthopedic surgeon and 
a neurological examination by a 
neurologist to assess the level of 
severity of the lumbar spine disability.  
The claims file, a copy of this 
memorandum, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995) should 
be made available to the examiners prior 
and pursuant to the conduction and 
completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  Such additional 
tests as the examining physicians deem 
necessary should be performed.  
	The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's lumbar spine 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiners provide 
explicit answers to the following 
questions: 

Does the lumbar spine disability involve 
only the joint structure, or does it also 
involve the muscle and nerves?

Does the lumbar spine disability caused 
weakened movement, excess fatigability, 
and incoordination, and if so, the 
examiners should comment on the severity 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so state.
a.  With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the lumbar 
spine disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the lumbar spine 
disability.  
b.  The examiners must also comment upon 
whether or not there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the lumbar spine disability, 
and the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected lumbar spine disability.  If 
the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the orthopedic 
and neurological specialists must be 
accompanied by a competent rationale.  

3.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded an examination 
for the purpose of ascertaining the 
etiology of hemorrhoids, and assessing 
the nature and severity of his service-
connected GERD.  The examiner should 
identify each symptom, and express an 
opinion as to whether and to what degree 
any of the symptoms listed in Diagnostic 
Codes used to rate esophageal disorders 
under 38 C.F.R. § 4.114 are currently 
manifested.  
The claims file, a copy of this 
memorandum, copies of the criteria under 
38 C.F.R. §4.114  should be made 
available to and reviewed by the examiner 
prior and pursuant to the conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Such additional 
tests as the examining physician deems 
necessary should be performed.  

The examiner must be requested to express 
an opinion as to whether any current 
hemorrhoid disability found on 
examination is related to service, or if  
pre-existing service, was aggravated by 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





